DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/28/2022 has been entered.  Claims 1-2, 4, 7, 9-11, 13, 15-16, 18, 21 and 23-24 were amended; claims 3 and 17 were canceled; and new claims 25-29 were added.  Claims 1-2, 4-16 and 18-29 remain.  The objections to claims 1-2, 4-16 and 18-24 are withdrawn based on Applicant' s amendments to claims 1-3, 7, 9-10, 13, 15-16, 21 and 23-24.  The nonstatutory double patenting rejection of claims 1-2 and 15-16 are withdrawn based on Applicant’s amendments to claims 1 and 15.  The 35 U.S.C. 112(b) rejections of claims 4, 11 and 18 are withdrawn based on Applicant’s amendments to those claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed in a telephone interview with Rodger H Rast (Attorney Reg. No. 45853) on 07/07/2022. 
The application has been amended as follows:
1. (previously presented): An apparatus for wireless communication in a network, the apparatus comprising: 
(a) 	a wireless communication circuit configured, as a station under an IEEE 802.11 communications protocol supporting carrier sense multiple access/collision avoidance (CSMA / CA) and providing a lower latency capability for real-time application (RTA) traffic, for wirelessly communicating over at least one channel with at least one other wireless station on a wireless local area network (WLAN) in its reception area; 
(b) 	a processor coupled to the station configured for operating on the WLAN; 
(c) 	a non-transitory memory storing instructions executable by the processor; and 
(d) 	wherein said instructions, when executed by the processor, perform steps of the communications protocol comprising: 
	(i) operating said wireless communication circuit as a WLAN station under CSMA/CA for communicating non-real time (non-RTA) packets between stations which contend for channel access; 
	(ii) distinguishing RTA packets from non-RTA packets at the station's media access control (MAC) layer, which extracts information when receiving traffic from an upper layer and compares it with RTA session records created during RTA stream negotiations to determine if the packets are RTA packets; 
	(iii) scheduling channel time for transmitting RTA traffic based on expected RTA packet arrival time as determined at the MAC layer; 
	(iv) sharing scheduled channel time information with neighboring wireless stations, and wherein the WLAN station operating as an access point (AP) publishes scheduled channel time information in its beacon to advertise the scheduled channel time to its neighboring wireless stations; 
	(v) adjusting scheduled channel time based on the scheduled channel time of at least one of its neighboring wireless stations toward preventing channel contention collisions when multiple RTA traffics are contending for the channel; 
	(vi) occupying the channel before the RTA packet arrives; and 
	(vii) transmitting the RTA packet.

	2. (previously presented): The apparatus as recited in claim 1, wherein said instructions when executed by the processor for distinguishing RTA packets from non-RTA packets further perform steps comprising distinguishing RTA traffic and non-RTA traffic in response to using prior negotiation information or packet header information.
	
	3.  (canceled)
	
	4. (currently amended): The apparatus as recited in claim 1, 
	wherein each station under the IEEE 802.11 communications protocol supporting CSMA / CA has at least an application (APP) layer, the MAC layer, and a physical (PHY) layer; 
	wherein said APP layer and said MAC layer each have a management entity; 
	wherein during a communication, each station acts as either a transmitter station or a receiver station; 
	wherein said instructions when executed by the processor further perform steps comprising:
	performing said scheduling channel time by the station for transmitting RTA traffic in response to said MAC layer of the station determining that a resource is available and sending a negotiation request to the MAC layer of a receiver station which informs its APP layer to prepare for receiving RTA packets by sending a negotiation request from its MAC layer to its management entity in the APP layer and communicating results to the MAC layer of the station, that is transmitting RTA traffic, which forwards these results to the APP layer of the station for it to start transmitting RTA traffic if the resource was granted by both the transmitting and receiving stations.

	5. (original): The apparatus as recited in claim 1, wherein said instructions when executed by the processor further perform steps comprising refraining from transmitting non-RTA packets during the scheduled channel time for RTA packet transmission during the process of scheduling channel time for transmitting RTA traffic.

	6. (original): The apparatus as recited in claim 1, wherein said instructions when executed by the processor further perform steps comprising utilizing an RTA internal timer to determine when to start contending for the channel while avoiding channel contention collisions.

	7. (previously presented): The apparatus as recited in claim 6, wherein said instructions when executed by the processor utilizing an RTA internal timer further comprise randomizing said RTA internal time based on a target latency time of the RTA packet.

	8. (original): The apparatus as recited in claim 1, wherein said instructions when executed by the processor further perform steps comprising utilizing a ready-to- send (RTS) form of signaling on short transmitter operating periods (TXOP) to reserve future channel time for RTA packet transmission.

	9. (previously presented): An apparatus for wireless communication in a network, the apparatus comprising: 
	(a) 	a wireless communication circuit configured, as a station under an IEEE 802.11 communications protocol supporting carrier sense multiple access/collision avoidance (CSMA / CA) and providing a lower latency capability for real-time application (RTA) traffic, for wirelessly communicating over at least one channel with at least one other wireless station on a wireless local area network (WLAN) in its reception area; 
	(b) 	a processor coupled to said station configured for operating on the WLAN; 
	(c) 	a non-transitory memory storing instructions executable by the processor; and 
	(d) 	wherein said instructions, when executed by the processor, perform steps of the communications protocol comprising: 
		(i) operating said wireless communication circuit as a WLAN station under CSMA/CA for communicating non-real time (non-RTA) packets between stations which contend for channel access; 
		(ii) distinguishing RTA packets from non-RTA packets in response to using prior negotiation information or packet header information, wherein said packets are distinguished at the station's media access control (MAC) layer, which extracts information when receiving traffic from an upper layer and compares it with RTA session records created during RTA stream negotiations to determine if the packets are RTA packets; 
		(iii) scheduling channel time for transmitting RTA traffic based on expected RTA packet arrival time as determined at the MAC layer;
		(iv) sharing scheduled channel time information with neighboring wireless stations; 
		(v) adjusting scheduled channel time based on the scheduled channel time of at least one of its neighboring wireless stations toward preventing channel contention collisions when multiple RTA traffics are contending for the channel;
	 	(vi) refraining from transmitting non-RTA packets during the scheduled channel time for RTA packet transmission during the process of scheduling channel time for transmitting RTA traffic; 
		(vii) occupying the channel before the RTA packet arrives; and 
		(viii) transmitting the RTA packet.

	10. (previously presented): The apparatus as recited in claim 9, wherein said instructions when executed by the processor further perform steps comprising the WLAN station operating as an access point (AP) and publishing scheduled channel time information in its beacon to advertise the scheduled channel time to its neighboring wireless stations.

	11. (currently amended): The apparatus as recited in claim 9, 
	wherein each station under the IEEE 802.11 communications protocol supporting CSMA / CA has at least an application (APP) layer, the MAC layer, and a physical (PHY) layer; 
	wherein said APP layer and said MAC layer each have a management entity; 
	wherein during a communication, each station acts as either a transmitter station or a receiver station; 
	wherein said instructions when executed by the processor further perform steps comprising; 
	performing said scheduling channel time by the station for transmitting RTA traffic in response to said MAC layer of the station determining that a resource is available and sending a negotiation request to the MAC layer of a receiving station which informs its APP layer to prepare for receiving RTA packets by sending a negotiation request from its MAC layer to the management entity in its APP layer and communicating results to the MAC layer of the station, that is transmitting RTA traffic, which forwards these results to the APP layer of the station for it to start transmitting RTA traffic if the resource was granted by both the transmitting and receiving stations.

	12. (original): The apparatus as recited in claim 9, wherein said instructions when executed by the processor further perform steps comprising utilizing an RTA internal timer to determine when to start contending for the channel while avoiding channel contention collisions.

	13. (previously presented): The apparatus as recited in claim 12, wherein said instructions when executed by the processor utilizing an RTA internal timer further comprise randomizing said RTA internal time based on the target latency time of the RTA packet.

	14. (original): The apparatus as recited in claim 9, wherein said instructions when executed by the processor further perform steps comprising utilizing a ready-to- send (RTS) form of signaling on short transmitter operating periods (TXOP) to reserve future channel time for RTA packet transmission.

	15. (currently amended): A method of performing wireless communication in a network, the method comprising: 
	(a) operating a wireless communication circuit as a RTA packets that are sensitive to communication delays as well as non-real time application (non-RTA) packets over a network supporting carrier sense multiple access/collision avoidance (CSMA / CA) in which RTA traffic and non-RTA traffic coexist; 
	(b) communicating non RTA packets under CSMA/CA between stations which contend for channel access; 
	(c) distinguishing RTA packets from non-RTA packets at the station's media access control (MAC) layer, which extracts information when receiving traffic from an upper layer and compares it with RTA session records created during RTA stream negotiations to determine if the packets are RTA packets; 
	(d) scheduling channel time for transmitting RTA traffic based on expected RTA packet arrival time as determined at the MAC layer; 
	(e) sharing scheduled channel time information with neighboring wireless stations; 
	(f) operating as an access point (AP) and publishing scheduled channel time information in its beacon to advertise the scheduled channel time to its neighboring wireless stations; 
	(g) adjusting scheduled channel time based on the scheduled channel time of at least one of its neighboring wireless stations toward preventing channel contention collisions when multiple RTA traffics are contending for the channel; 
	(h) occupying the channel before the RTA packet arrives; and 
 	(i) transmitting the RTA packet.

	16. (previously presented): The method as recited in claim 15, further comprising distinguishing RTA traffic and non-RTA traffic in response to using prior negotiation information or packet header information.

	17. (canceled)

	18. (currently amended): The method as recited in claim 15, further comprising: 
	wherein each station under the IEEE 802.11 communications protocol supporting CSMA / CA has at least an application (APP) layer, the MAC layer, and a physical (PHY) layer; 	wherein said APP layer and said MAC layer each have a management entity; 
	wherein during a communication, each station acts as either a transmitter station or a receiver station; 
	performing said scheduling channel time by the station for transmitting RTA traffic in response to said MAC layer of the station determining that a resource is available and sending a negotiation request to the MAC layer of a receiving station which informs its APP layer to prepare for receiving RTA packets by sending a negotiation request from its MAC layer to a management entity in its APP layer and communicating results to the MAC layer of the station, that is transmitting RTA traffic, which forwards these results to the APP layer of the station for it to start transmitting RTA traffic if the resource was granted by both the transmitting and receiving stations.

	19. (original): The method as recited in claim 15, further comprising refraining from transmitting non-RTA packets during the scheduled channel time for RTA packet transmission during the process of scheduling channel time for transmitting RTA traffic.

	20. (original): The method as recited in claim 15, further comprising utilizing an RTA internal timer to determine when to start contending for the channel while avoiding channel contention collisions.

	21. (previously presented): The method as recited in claim 20, further comprising randomizing said RTA internal time based on a target latency time of the RTA packet.

	22. (original): The method as recited in claim 15, further comprising utilizing a ready-to-send (RTS) form of signaling on short transmitter operating periods (TXOP) to reserve future channel time for RTA packet transmission.

	23. (currently amended): The apparatus as recited in claim 1, wherein said expected RTA packet arrival time is the packet arrival time at the MAC layer of the WLAN station, allowing the WLAN station to occupy the channel before the RTA packet arrives at the MAC layer, thus upon RTA packet arrival the WLAN station transmits the packet without contending for the channel.

	24. (previously presented): The apparatus as recited in claim 1, further comprising instructions, that when executed by the processor, perform steps comprising: 
	transmitting non-RTA packets using CSMA / CA in which the WLAN station contends with other stations for accessing the channel when it is not scheduled for RTA traffic; and 	wherein said apparatus is backward compatible with CSMA / CA WLAN stations which do not provide for prioritizing RTA packets over non-RTA packets.

	25. (currently amended): An apparatus for wireless communication in a network, the apparatus comprising: 
	(a) 	a wireless communication circuit configured, as a station under an IEEE 802.11 communications protocol supporting carrier sense multiple access/collision avoidance (CSMA / CA) and providing a lower latency capability for real-time application (RTA) traffic, for wirelessly communicating over at least one channel with at least one other wireless station on a wireless local area network (WLAN) in its reception area; 
	(b) 	a processor coupled to the station configured for operating on the WLAN; 
	(c) 	a non-transitory memory storing instructions executable by the processor; and
	(d) 	wherein said instructions, when executed by the processor, perform steps of the communications protocol comprising: 
		(i) operating said wireless communication circuit as a WLAN station under CSMA/CA for communicating non-real time (non-RTA) packets between stations which contend for channel access; wherein each station under the IEEE 802.11 communications protocol supporting CSMA / CA has at least an application (APP) layer, a MAC layer, and a physical (PHY) layer; wherein said APP layer and said MAC layer each have a management entity; and wherein during a communication, each station acts as either a transmitter station or a receiver station; 
		(ii) distinguishing RTA packets from non-RTA packets at the station's MAC layer, which extracts information when receiving traffic from an upper layer and compares it with RTA session records created during RTA stream negotiations to determine if the packets are RTA packets; 
		(iii) scheduling channel time for transmitting RTA traffic based on expected RTA packet arrival time as determined at the MAC layer; 
		(iv) sharing scheduled channel time information with neighboring wireless stations; 
		(v) adjusting scheduled channel time based on the scheduled channel time of at least one of its neighboring wireless stations toward preventing channel contention collisions when multiple RTA traffics are contending for the channel; 
		(vi) performing said scheduling channel time by the station for transmitting RTA traffic in response to said MAC layer of the station determining that a resource is available and sending a negotiation request to the MAC layer of a receiver station which informs its APP layer to prepare for receiving RTA packets by sending a negotiation request from its MAC layer to its management entity in the APP layer and communicating results to the MAC layer of the station, that is transmitting RTA traffic, which forwards these results to the APP layer of the station for it to start transmitting RTA traffic if the resource was granted by both the transmitting and receiving stations; 
		(vii) occupying the channel before the RTA packet arrives; and 
		(viii) transmitting the RTA packet.

	26. (previously presented): An apparatus for wireless communication in a network, the apparatus comprising: 
	(a) 	a wireless communication circuit configured, as a station under an IEEE 802.11 communications protocol supporting carrier sense multiple access/collision avoidance (CSMA / CA) and providing a lower latency capability for real-time application (RTA) traffic, for wirelessly communicating over at least one channel with at least one other wireless station on a wireless local area network (WLAN) in its reception area; 
	(b) 	a processor coupled to the station configured for operating on the WLAN; 
	(c) 	a non-transitory memory storing instructions executable by the processor; and 
	(d) 	wherein said instructions, when executed by the processor, perform steps of the communications protocol comprising: 
		(i) operating said wireless communication circuit as a WLAN station under CSMA/CA for communicating non-real time (non-RTA) packets between stations which contend for channel access; 
		(ii) distinguishing RTA packets from non-RTA packets at the station's media access control (MAC) layer, which extracts information when receiving traffic from an upper layer and compares it with RTA session records created during RTA stream negotiations to determine if the packets are RTA packets; 
		(iii) scheduling channel time for transmitting RTA traffic based on expected RTA packet arrival time as determined at the MAC layer; 
		(iv) sharing scheduled channel time information with neighboring wireless stations; 
		(v) adjusting scheduled channel time based on the scheduled channel time of at least one of its neighboring wireless stations toward preventing channel contention collisions when multiple RTA traffics are contending for the channel; 
		(vi) utilizing an RTA internal timer to determine when to start contending for the channel while avoiding channel contention collisions; 
		(vii) occupying the channel before the RTA packet arrives; and 
		(viii) transmitting the RTA packet.

	27. (previously presented): An apparatus for wireless communication in a network, the apparatus comprising: 
	(a) 	a wireless communication circuit configured, as a station under an IEEE 802.11 communications protocol supporting carrier sense multiple access/collision avoidance (CSMA / CA) and providing a lower latency capability for real-time application (RTA) traffic, for wirelessly communicating over at least one channel with at least one other wireless station on a wireless local area network (WLAN) in its reception area; 
	(b) 	a processor coupled to the station configured for operating on the WLAN; 
	(c) 	a non-transitory memory storing instructions executable by the processor; and 
	(d) 	wherein said instructions, when executed by the processor, perform steps of the communications protocol comprising: 
		(i) operating said wireless communication circuit as a WLAN station under CSMA/CA for communicating non-real time (non-RTA) packets between stations which contend for channel access; 
		(ii) distinguishing RTA packets from non-RTA packets at the station's media access control (MAC) layer, which extracts information when receiving traffic from an upper layer and compares it with RTA session records created during RTA stream negotiations to determine if the packets are RTA packets; 
		(iii) scheduling channel time for transmitting RTA traffic based on expected RTA packet arrival time as determined at the MAC layer; 
		(iv) sharing scheduled channel time information with neighboring wireless stations; 
		(v) adjusting scheduled channel time based on the scheduled channel time of at least one of its neighboring wireless stations toward preventing channel contention collisions when multiple RTA traffics are contending for the channel; 
		(vi) utilizing a ready-to-send (RTS) form of signaling on short transmitter operating periods (TXOP) to reserve future channel time for RTA packet transmission; 
		(vii) occupying the channel before the RTA packet arrives; and 
		(viii) transmitting the RTA packet.

	28. (previously presented): An apparatus for wireless communication in a network, the apparatus comprising: 
	(a) 	a wireless communication circuit configured, as a station under an IEEE 802.11 communications protocol supporting carrier sense multiple access/collision avoidance (CSMA / CA) and providing a lower latency capability for real-time application (RTA) traffic, for wirelessly communicating over at least one channel with at least one other wireless station on a wireless local area network (WLAN) in its reception area; 
	(b) 	a processor coupled to the station configured for operating on the WLAN; 
	(c) 	a non-transitory memory storing instructions executable by the processor; and
	(d) 	wherein said instructions, when executed by the processor, perform steps of the communications protocol comprising: 
		(i) operating said wireless communication circuit as a WLAN station under CSMA/CA for communicating non-real time (non-RTA) packets between stations which contend for channel access; 
		(ii) distinguishing RTA packets from non-RTA packets at the station's media access control (MAC) layer, which extracts information when receiving traffic from an upper layer and compares it with RTA session records created during RTA stream negotiations to determine if the packets are RTA packets; 
		(iii) scheduling channel time for transmitting RTA traffic based on expected RTA packet arrival time as determined at the MAC layer; 
		(iv) wherein said expected RTA packet arrival time is the packet arrival time at the MAC layer of the WLAN station, allowing the WLAN station to occupy the channel before the RTA packet arrives at the MAC layer, thus upon RTA packet arrives the WLAN station transmits the packet without contending for the channel; 
		(v) sharing scheduled channel time information with neighboring wireless stations;
		(vi) adjusting scheduled channel time based on the scheduled channel time of at least one of its neighboring wireless stations toward preventing channel contention collisions when multiple RTA traffics are contending for the channel; 
		(vii) occupying the channel before the RTA packet arrives; and 
		(viii) transmitting the RTA packet.

	29. (previously presented): An apparatus for wireless communication in a network, the apparatus comprising: 
	(a) 	a wireless communication circuit configured, as a station under an IEEE 802.11 communications protocol supporting carrier sense multiple access/collision avoidance (CSMA / CA) and providing a lower latency capability for real-time application (RTA) traffic, for wirelessly communicating over at least one channel with at least one other wireless station on a wireless local area network (WLAN) in its reception area; 
	(b) 	a processor coupled to the station configured for operating on the WLAN; 
	(c) 	a non-transitory memory storing instructions executable by the processor; and 
	(d) 	wherein said instructions, when executed by the processor, perform steps of the communications protocol comprising: 
		(i) operating said wireless communication circuit as a WLAN station under CSMA/CA for communicating non-real time (non-RTA) packets between stations which contend for channel access, whereby said apparatus is backward compatible with CSMA / CA WLAN stations which do not provide for prioritizing RTA packets over non-RTA packets; transmitting non-RTA packets using CSMA / CA in which the WLAN station contends with other stations for accessing the channel when it is not scheduled for RTA traffic; 
		(ii) distinguishing RTA packets from non-RTA packets at the station's media access control (MAC) layer, which extracts information when receiving traffic from an upper layer and compares it with RTA session records created during RTA stream negotiations to determine if the packets are RTA packets; 
		(iii) scheduling channel time for transmitting RTA traffic based on expected RTA packet arrival time as determined at the MAC layer; 
		(iv) sharing scheduled channel time information with neighboring wireless stations; 
		(v) adjusting scheduled channel time based on the scheduled channel time of at least one of its neighboring wireless stations toward preventing channel contention collisions when multiple RTA traffics are contending for the channel; 
		(vi) occupying the channel before the RTA packet arrives; and 
		(vii) transmitting the RTA packet.

Allowable Subject Matter
Claims 1-2, 4-16 and 18-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to apparatuses and methods of wireless communications involving real time and non-real time traffic.    
Applicant’s independent claim 1 recites, inter alia, an apparatus for wireless communication in a network, as defined in the specification (see, for example, paragraphs [0011], [0073] – [0079], [0105], [0175] of Applicant’s published patent application) including “(ii) distinguishing RTA packets from non-RTA packets at the station's media access control (MAC) layer, which extracts information when receiving traffic from an upper layer and compares it with RTA session records created during RTA stream negotiations to determine if the packets are RTA packets; (iii) scheduling channel time for transmitting RTA traffic based on expected RTA packet arrival time as determined at the MAC layer; (iv) sharing scheduled channel time information with neighboring wireless stations, and wherein the WLAN station operating as an access point (AP) publishes scheduled channel time information in its beacon to advertise the scheduled channel time to its neighboring wireless stations; (vi) occupying the channel before the RTA packet arrives; and (vii) transmitting the RTA packet.”  With the quoted limitations, Applicant’s independent claim 1 as a whole comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record.
Independent claim 15, containing similar limitations, is allowed for the same reasons as set forth above.  
	Applicant’s independent claim 9 recites, inter alia, an apparatus for wireless communication in a network, as defined in the specification (see, for example, paragraphs [0011], [0073] – [0079], [0102] -  [0106] of Applicant’s published patent application) including “distinguishing RTA packets from non-RTA packets in response to using prior negotiation information or packet header information, wherein said packets are distinguished at the station's media access control (MAC) layer, which extracts information when receiving traffic from an upper layer and compares it with RTA session records created during RTA stream negotiations to determine if the packets are RTA packets; (iii) scheduling channel time for transmitting RTA traffic based on expected RTA packet arrival time as determined at the MAC layer; (vii) occupying the channel before the RTA packet arrives; and (viii) transmitting the RTA packet.”  With the quoted limitations, Applicant’s independent claim 9 as a whole comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record.
	Applicant’s independent claim 25 recites, inter alia, an apparatus for wireless communication in a network, as defined in the specification (see, for example, paragraphs [0011], [0073] – [0079],  [0102] -  [0106], [0108] – [0114] of Applicant’s published patent application) including “(ii) distinguishing RTA packets from non-RTA packets at the station's MAC layer, which extracts information when receiving traffic from an upper layer and compares it with RTA session records created during RTA stream negotiations to determine if the packets are RTA packets; (iii) scheduling channel time for transmitting RTA traffic based on expected RTA packet arrival time as determined at the MAC layer; (vi) performing said scheduling channel time by the station for transmitting RTA traffic in response to said MAC layer of the station determining that a resource is available and sending a negotiation request to the MAC layer of a receiver station which informs its APP layer to prepare for receiving RTA packets by sending a negotiation request from its MAC layer to its management entity in the APP layer and communicating results to the MAC layer of the station, that is transmitting RTA traffic, which forwards these results to the APP layer of the station for it to start transmitting RTA traffic if the resource was granted by both the transmitting and receiving stations; (vii) occupying the channel before the RTA packet arrives; and (viii) transmitting the RTA packet.”  With the quoted limitations, Applicant’s independent claim 25 as a whole comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record.
	Applicant’s independent claim 26 recites, inter alia, an apparatus for wireless communication in a network, as defined in the specification (see, for example, paragraphs [0011], [0073] – [0079], [0102] -  [0106] and claim 6 of Applicant’s published patent application) including “(ii) distinguishing RTA packets from non-RTA packets at the station's MAC layer, which extracts information when receiving traffic from an upper layer and compares it with RTA session records created during RTA stream negotiations to determine if the packets are RTA packets; (iii) scheduling channel time for transmitting RTA traffic based on expected RTA packet arrival time as determined at the MAC layer; (vi) utilizing an RTA internal timer to determine when to start contending for the channel while avoiding channel contention collisions; (vii) occupying the channel before the RTA packet arrives; and (viii) transmitting the RTA packet.”  With the quoted limitations, Applicant’s independent claim 26 as a whole comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record.
	Applicant’s independent claim 27 recites, inter alia, an apparatus for wireless communication in a network, as defined in the specification (see, for example, paragraphs [0011], [0073] – [0079], [0102] -  [0106] and claim 8 of Applicant’s published patent application) including “(ii) distinguishing RTA packets from non-RTA packets at the station's MAC layer, which extracts information when receiving traffic from an upper layer and compares it with RTA session records created during RTA stream negotiations to determine if the packets are RTA packets; (iii) scheduling channel time for transmitting RTA traffic based on expected RTA packet arrival time as determined at the MAC layer; (vi) utilizing a ready-to- send (RTS) form of signaling on short transmitter operating periods (TXOP) to reserve future channel time for RTA packet transmission; (vii) occupying the channel before the RTA packet arrives; and (viii) transmitting the RTA packet.”  With the quoted limitations, Applicant’s independent claim 27 as a whole comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record.
	Applicant’s independent claim 28 recites, inter alia, an apparatus for wireless communication in a network, as defined in the specification (see, for example, paragraphs [0011], [0073] – [0079],  [0102] -  [0106] of Applicant’s published patent application) including “(ii) distinguishing RTA packets from non-RTA packets at the station's MAC layer, which extracts information when receiving traffic from an upper layer and compares it with RTA session records created during RTA stream negotiations to determine if the packets are RTA packets; (iii) scheduling channel time for transmitting RTA traffic based on expected RTA packet arrival time as determined at the MAC layer; (iv) wherein said expected RTA packet arrival time is the packet arrival time at the MAC layer of the WLAN station, allowing the WLAN station to occupy the channel before the RTA packet arrives at the MAC layer, thus upon RTA packet arrival the WLAN station transmits the packet without contending for the channel; (vii) occupying the channel before the RTA packet arrives; and (viii) transmitting the RTA packet.”  With the quoted limitations, Applicant’s independent claim 28 as a whole comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record.
	Applicant’s independent claim 29 recites, inter alia, an apparatus for wireless communication in a network, as defined in the specification (see, for example, paragraphs [0011], [0073] – [0079], [0187] of Applicant’s published patent application) including “(i) operating said wireless communication circuit as a WLAN station under CSMA/CA for communicating non-real time (non-RTA) packets between stations which contend for channel access, whereby said apparatus is backward compatible with CSMA / CA WLAN stations which do not provide for prioritizing RTA packets over non-RTA packets; transmitting non-RTA packets using CSMA / CA in which the WLAN station contends with other stations for accessing the channel when it is not scheduled for RTA traffic; (ii) distinguishing RTA packets from non-RTA packets at the station's media access control (MAC) layer, which extracts information when receiving traffic from an upper layer and compares it with RTA session records created during RTA stream negotiations to determine if the packets are RTA packets; (iii) scheduling channel time for transmitting RTA traffic based on expected RTA packet arrival time as determined at the MAC layer; (vi) occupying the channel before the RTA packet arrives; and (vii) transmitting the RTA packet”. With the quoted limitations, Applicant’s independent claim 29 as a whole comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record.
Accordingly, Applicant’s 1-2, 4-16 and 18-29 (renumbered as claims 1-27) are allowed for the reasons set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho, can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413